DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chinese Patent Publication CN 104465795 A, published March 25, 2015 more than one year prior to the effective filing date of the instant application; Related U.S. Publication No. 20170098719 A1 referred to herein for ease of prosecution) in view of Sugiyama et al. (U.S. Pub. No. 2018/0097096 A1).
Regarding claim 1, Chen discloses a Schottky diode, comprising:
a semiconductor layer (FIG. 17: 4/6, see paragraph 0051) comprising a barrier layer (FIG. 17: 6, see paragraph 0051); and

wherein the three-terminal port comprises a first electrode (FIG. 17: 5, see paragraph 0052), a second electrode (FIG. 17: 21, see paragraph 0054), and a third electrode located between the first electrode and the second electrode (FIG. 17: 22, see paragraph 0054),
at least a part of the second electrode extends into the semiconductor layer and forms a Schottky contact with the semiconductor layer (FIG. 17: 21 extends into semiconductor layer and forms Schottky contact, see paragraph 0056),
the second electrode and the third electrode are electrically connected to form an anode of the Schottky diode (FIG. 17: 21 and 22 connected to form anode 9, see paragraph 0056), and the first electrode is in ohmic contact with the semiconductor layer as a cathode of the Schottky diode (FIG. 17: 5, see paragraph 0052);
wherein when the Schottky diode is subjected to a reverse bias voltage, a depletion layer is formed under the third electrode (see paragraph 0057);
wherein the third electrode is located at a preset distance from, and is electrically connected by a wire to, the second electrode (FIG. 17: the third electrode is interpreted as the portion 22 inside the groove of 8; the second electrode is interpreted as the portion 21 on sidewalls and surfaces of the semiconductor layers; these two portions are located a preset distance from one another. Examiner notes that Applicant’s specification makes no reference to a “wire,” nor the specification in any way describe or limit the means of connection between the second and third electrode; as such under the broadest reasonable interpretation in view of the specification the portion connecting 21 and 22 of Chen constitutes a “wire.” Examiner further notes that if Applicant intends a more limited definition of the term “wire” the claim may be subject to rejection under 35 U.S.C. 112 for containing subject matter that was not included in the specification at the time the application was filed);

Chen is silent in regards to a dielectric layer located between the third electrode and the barrier layer to separate the barrier layer and the third electrode; the passivation between the barrier layer and the dielectric layer, the dielectric layer covers the first passivation layer and forms a groove conformal to the window, and the third electrode fills the groove.
Sugiyama discloses a dielectric layer located between the third electrode and the barrier layer to separate the barrier layer and the third electrode; the passivation between the barrier layer and the dielectric layer, the dielectric layer covers the first passivation layer and forms a groove conformal to the window, and the third electrode fills the groove (FIG. 12: dielectric 40 between barrier 16 and third electrode 20; passivation 26/28 between 16 and 40; groove formed in 40 that is filled by 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sugiyama to the teachings of Chen so as to suppress a leakage current (see paragraph 0153).
Regarding claim 3, Chen discloses the preset distance makes the third electrode relatively far from the first electrode and close to the second electrode (FIG. 17: 22 is closer to 21 than to 5).
Regarding claim 4, Chen discloses one field plate extending in at least the direction of the first electrode wherein extending portions are located between the first electrode and the third electrode (FIG. 17: portion of 9 to the right of 22 is a field plate extending in the direction of 5, under the broadest reasonable interpretation).
Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Chinese Patent Publication CN 104465795 A, published March 25, 2015 more than one year prior to the effective filing date of the instant application; Related U.S. Publication No. 20170098719 A1 referred to herein for ease of prosecution) in view of Sugiyama et al. (U.S. Pub. No. 2018/0097096 A1) as applied to claim 1 above, and further in view of Corrion et al. (U.S. Patent No. 9,142,626 B1).
Regarding claim 4, under an alternative interpretation from the rejection above, the combination is silent in regards one or more field plates extending in at least one direction of the third electrode and the first electrode, wherein extending portions are located between the first electrode and the third electrode. 
Corrion discloses one or more field plates extending in at least one direction of the third electrode and the first electrode, wherein extending portions are located between the first electrode and the third electrode (FIG. 2C: 32, see col. 5, line 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Corrion to the teachings of the combination so as to increase the breakdown voltage, increase operating voltage and reduce dynamic on-resistance (see col. 5, line 49).
Regarding claim 7, Chen, as previously modified by Corrion, discloses the one or more field plates comprise a third field plate, and the third field plate is electrically connected to the third electrode and extends toward the first electrode (FIG. 2C: 32, portion formed within 28 comprises the third field plate, see col. 5, line 45).
Regarding claim 8, Chen as previously modified by Corrion so as to include the field plates of Corrion, discloses the one or more field plates further comprise a fourth field plate located above the third field plate, and the fourth field is electrically connected to the third electrode and extends toward the first electrode (Corrion includes a fourth field plate formed within 30 that extends towards the first electrode and is located above the third field plate).
Response to Arguments
Applicant’s arguments, see Response After Final Action, filed January 18, 2021, with respect to the rejection(s) of claim(s) 1 and its dependents under 35 U.S.C. 103 have been fully Chen as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819